UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1735



CASSANDRA HARLEY,

                                              Plaintiff - Appellant,

          versus


SUBURBAN HOSPITAL, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-1694-JFM)


Submitted:   January 21, 2005           Decided:     February 16, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederic M. Brandes, Timonium, Maryland, for Appellant. Teresa
Burke Wright, JACKSON LEWIS, L.L.P., Vienna, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cassandra Harley (“Harley”) appeals the order of the

district court granting Defendant’s motion for summary judgment and

dismissing her claim of employment discrimination filed pursuant to

42 U.S.C. § 1981 (2000).*     We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Harley v. Suburban Hosp. Inc., No. CA-03-1694-

JFM (D. Md. Apr. 30, 2004).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The district court noted that Harley referred to Title VII in
her   complaint,   but  did   not   allege  a   claim   thereunder.
Nevertheless, the elements required to establish a prima facie case
of employment discrimination are the same under Title VII and
§ 1981. See Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649
n.1 (4th Cir. 2002); Hawkins v. Pepsico, Inc., 203 F.3d 274, 278
(4th Cir. 2000).

                                   - 2 -